UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26669 CAN-CAL RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada 88-0336988 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8205 Aqua Spray Avenue Las Vegas, Nevada (Address of principal executive offices) (702) 243-1849 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data Filed required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period the registrant was requires to submit and post such files)xYeso No Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Common Stock, $0.001 par value, outstanding on November 7, 2011 was 38,901,246. CAN-CAL RESOURCES LTD. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 1 Condensed Statements of Operations (Unaudited) 2 Statement of Stockholders’ Equity (Deficit) (unaudited) 3 Condensed Statements of Cash Flows (unaudited) 4 Notes to Condensed Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4T. Controls and Procedures 25 PART II – OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 CAN-CAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) CONDENSED BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) Current assets: Cash $ $ Other current assets Total current assets Property and equipment (net of accumulated depreciation of $34,031 and $27,454, respectively) Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses, related parties Accrued interest Accrued interest, related parties Accrued salaries Notes payable Notes payable, related parties Unearned rental revenues Total current liabilities Total liabilities Commitments and contingencies Stockholders' (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 37,548,453 and 30,711,203 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Subscriptions payable, 985,293 and 2,193,166 shares at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital (Deficit) accumulated during exploration stage ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See accompanying notes to financial statements. 1 CAN-CAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) March 22, 1995 For the three months ended For the nine months ended (inception) to September 30, September 30, September 30, Material sales $
